Citation Nr: 1227996	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  12-08 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Reno, Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right lateral hip impingement/strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from March 1959 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In June 2012, the Veteran testified during a videoconference hearing before the undersigned.  The record was held open for 30 days following the hearing to provide the Veteran with additional time and opportunity to submit medical evidence.  However, no records have been received.  

As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Since the September 9, 2010, date of service connection, the Veteran's right lateral hip impingement/strain has not been manifested by malunion of the femur with moderate hip disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right lateral hip impingement/ strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Before addressing the merits of the issue of entitlement to an initial rating in excess of 10 percent for right lateral hip impingement/strain, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in October 2010 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in May 2011.  Moreover, the Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, nothing more was required.  

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a Board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  Thus, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, 12 Vet. App. at 126, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

Since the September 9, 2010, date of service connection, the Veteran's right lateral hip impingement/strain has been rated as 10 percent under Diagnostic Code 5299-5255, 38 C.F.R. § 4.71a (2011), and is thus evaluated by analogy under Diagnostic Code 5255 for impairment of the femur.  See 38 C.F.R. §§ 4.20, 4.27 (2011).

Under Diagnostic Code 5255, malunion of the femur with slight hip disability warrants a 10 percent rating, malunion of the femur with moderate hip disability warrants a 20 percent rating, and malunion of the femur with marked hip disability warrants a 30 percent rating.  A 60 percent rating is warranted for fracture of the surgical neck of the femur with false joint; or fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weightbearing preserved with aid of a brace.  A maximum 80 percent rating is warranted for fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture).

The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6 (2011).

Normal range of motion of the hip is flexion to 125 degrees and abduction to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

After a careful review of the record, the Board finds that a higher initial rating is not warranted for the Veteran's right lateral hip impingement/strain.  

A June 2010 VA treatment note reflects complaints of right hip pain.  Examination revealed that range of motion of all extremities was normal for the Veteran's age.  An addendum reflects that x-rays did not show any pathology that would explain the pain, but significant sacroiliac arthritis was noted.

A September 2010 VA treatment note reflects complaints of right hip pain and a feeling that the leg is going to collapse.  The examiner noted that the pain may be related to either the sacroiliac joint or low back.  

A September 2010 VA orthopedic consult note reflects a history of right hip pain that was not relieved by injections.  The Veteran denied numbness, tingling, and weakness in the right leg.  He walked around the examination room with a normal gait. On palpation, he had no tenderness about his greater trochanter or anteriorly.  Range of motion of the right hip was extension to 0 degrees and flexion to 110 degrees without pain.  He externally rotated to 40 degrees and internally rotated 15 degrees without significant pain.  Motor strength was 5/5.  Sensory was intact to light touch.  The physician noted that x-rays showed mild arthrosis.  The physician stated that examination and history are not typical for trochanteric bursitis or intraarticular pathology, and that the Veteran may have an overlying component of lumbar spine referred pain.  The plan was to get an intraarticular injection of the right hip under fluoroscopic guidance.  

Here, the Board notes that the record does not show any subsequent treatment notes regarding the injection mentioned above.  However, in an October 2010 statement, the Veteran referenced the above planned injection and stated that he did not receive notice of any scheduled appointment.  He added though that prior injections did not help and he did not think that they would help now.  He concluded by stating that he would prefer not to have more injections.  

An October 2010 lay statement from an acquaintance and prior co-worker reflects that he has seen the Veteran's right leg give way.

An April 2011 VA examination report reflects a history of recurrent right hip bursitis in service that has never been adequately treated.  The Veteran stated that he gets a sharp pain two to three times per year that causes him to fall or stumble a little bit, and that this has been ongoing since the 1980s.  He added that because of a fall this year he bought a cane two months ago and uses it on a regular basis.  He reported a constant low level pain, described as a dull ache, across the greater trochanter of the right leg that is aggravated by walking 200 to 300 feet and lying down, especially on the right side.  

Examination revealed that the Veteran uses a cane but was able to walk without it to the examination table and back to the chair.  Posture and gait were moderately abnormal through the right hip.  There was no pain along the greater trochanter or along the iliotibial band or in the gluteus maximus or medius or the tensor fascia lata.  There was pain at the end ranges of motion on internal rotation and abduction and a little bit of pain with extension right across the greater trochanter.  There was no pain on any of the other ranges of motion.  Flexion was to 120 degrees, internal rotation to 30 degrees, external rotation to 40 degrees, and abduction to 30 degrees, adduction to 35 degrees, and extension to 15 degrees.  There was no change in range of motion during repeat motion testing and no additional losses of ranges of motion or loss of function due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  There was no obvious deformity or effusion across the greater trochanter.  Strength was 5/5 bilaterally.  Sensory examination was normal.  Reflexes were 2+ bilaterally throughout the lower extremities.  The examiner reported that recent June 2010 x-rays showed no evidence of acute fracture and August 2006 CT scan showed extensive vascular disease.  The examiner provided a diagnosis of right lateral hip impingement/strain further described as intermittent.

A July 2011 VA treatment note reflects complaints of continuing right hip pain.

The Veteran's August 2011 notice of disagreement (NOD), submitted by his representative, indicates that his disability has resulted in his hip coming out of place on numerous occasions, causing him to fall, and that he uses a cane.

A November 2011 VA treatment note reflects that the Veteran walked without difficulty and denied a history of falling in the past three months.

During the June 2012 Board hearing, the Veteran testified that the main problem with his right hip is that it sometimes causes his leg to collapse, causing him to fall.  He denied loose movement and dislocation of the hip joint.  He indicated having pain on motion.  He also reported recently seeing his VA primary care physician who had indicated that he may be having right hip pain due to a nerve in his back.  He also indicated that his disability has worsened since the last VA examination.

Given the above, the Veteran's right lateral hip impingement/strain has not been manifested by malunion of the femur with moderate hip disability.  X-rays only showed mild arthrosis and there was no obvious deformity on clinical examination.  Range of motion was only slightly reduced, and motor strength and sensation were normal.  Indeed, other than the constant dull ache, the Veteran's main complaint is that of a sharp pain two to three times per year that causes him to fall or stumble a little bit.  Thus, given the totality of the evidence, the Board finds that his disability more nearly approximates malunion of the femur with slight hip disability.  Thus, a higher rating is not warranted under Diagnostic Code 5255.  

The Board has also considered other applicable rating criteria.  However, after review, with no evidence of ankylosis of the hip, limitation of flexion of the thigh to 30 degrees, limitation of abduction of the thigh with motion lost beyond 10 degrees, or flail hip joint, the Board finds that no other Diagnostic Code provides for a higher rating.  Moreover, without evidence of limitation of extension of the thigh to 5 degrees or limitation of flexion of the thigh to 45 degrees, a separate compensable rating for either limitation of motion is also not warranted.  Here, the Board notes that the VA examiner observed no change in range of motion during repeat motion testing and no additional losses of ranges of motion or loss of function due to pain, weakness, impaired endurance, fatigue, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  

The Board notes the August 2011 NOD submitted by the Veteran's representative indicating that his hip comes out of place.  However, the Veteran denied having any loose movement or dislocations of the hip joint during his Board hearing, and the objective evidence of record fails to show that his disability has been manifested by a flail hip joint or any loose motion of the joint.  

The Board also notes the Veteran's testimony that he had recently seen his VA primary care physician who had indicated that he may be having right hip pain due to a nerve in his back.  Due to its recency, the report of the above visit is not of record.  However, there is no indication that the Veteran's report is not an accurate account of the visit.  Thus, the Board finds that remand to obtain the report of that visit is not required.

Finally, the Board notes his testimony that his disability has worsened since the last VA examination.  However, his report of symptoms during the hearing is essentially the same as that provided during the April 2011 examination and elsewhere in the record.  The record is otherwise adequate to rate his disability.  Thus, remand for a new VA examination is not needed.  His testimony also indicates that the increase in pain may be due to a nonservice-connected spine disorder.  To the extent that the manifestations resulting from this nonservice-connected spine condition can be disassociated from the service-connected right lateral hip impingement/strain, they may not be considered for purposes of this appeal.  Cf. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Regardless, in this case, the Board has already considered the Veteran's complaints of pain and any resulting additional disability in evaluating his disability.  

In conclusion, an initial rating in excess of 10 percent for right lateral hip impingement/strain is not warranted at any time since the September 9, 2010, date of service connection.  The Board has considered the applicability of benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected right hip disability as detailed by the applicable diagnostic criteria, but the medical evidence reflects that those manifestations are not present in this case for the reasons set above denying entitlement to an increased rating.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.


ORDER

An initial rating in excess of 10 percent for right lateral hip impingement/strain is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


